THIS was a suit by tbe assignee of a promissory note, against the makers. The declaration describes a note as made by two persons who are defendants to the suit. Plea — the general issue. On the trial the note introduced purported to be made by the two defendants and another.' The Court admitted the note in evidence, and the plaintiff had judgment. This was right. As the plaintiff’s pleadings did not disclose the objection, it could only be taken advantage of in such a case as the present by plea in abatement. 1 Swann’s Practice, 76. — Gilman v. Rives, 10 Pet. U. S. R. 298. See this latter authority for exceptions to the rule.
Judgment affirmed.